Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







EXHIBIT 10.1.1


Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the North American Portability Management LLC, as successor to
Northeast Carrier Acquisition Company, LLC, which is one of seven agreements
that are substantially identical in all material respects other than the parties
to the agreements. North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below. The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:


•
LNP, LLC (Midwest)

•
Northeast Carrier Acquisition Company, LLC

•
Southeast Number Portability Administration Company, LLC

•
Southwest Region Portability Company, LLC

•
West Coast Portability Services, LLC

•
Western Region Telephone Number Portability, LLC

    
[exhibit1011_image1.jpg]




AMENDMENT TO
CONTRACTOR SERVICES AGREEMENT FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM


CLARIFICATIONS CONCERNING CONFIDENTIAL INFORMATION










    

Page 1




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







AMENDMENT NO. 97 UNDER CONTRACTOR SERVICES AGREEMENT
FOR NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM


Clarifications Concerning Confidential Information


1.PARTIES
This Amendment No. 99 (this “Amendment”) is entered into pursuant to Article 30
of, and upon execution shall be a part of, the Contractor Services Agreement for
Number Portability Administration Center/Service Management System, as amended
and in effect immediately prior to the Amendment Effective Date (each such
agreement referred to individually as the “Master Agreement” and collectively as
the “Master Agreements”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of the Mid-Atlantic Carrier Acquisition Company, LLC (the “Subscribing
Customer”).
2.EFFECTIVENESS AND TERM
This Amendment shall be effective as of the last date of execution below (the
“Amendment Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).
•
Mid-Atlantic Carrier Acquisition Company, LLC

•
LNP, LLC (Midwest)

•
Northeast Carrier Acquisition Company, LLC

•
Southeast Number Portability Administration Company, LLC

•
Southwest Region Portability Company, LLC

•
West Coast Portability Services, LLC

•
Western Region Telephone Number Portability, LLC



3.DEFINED TERMS
The number in the upper left-hand corner refers to this Amendment. Capitalized
terms used herein without definition or which do not expressly reference another
agreement shall have the meanings as defined in the Master Agreement.
4.CONSIDERATION RECITAL
In consideration of the terms and conditions set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Contractor and Customer agree as set forth in this
Amendment. The modifications and amendments made herein were negotiated
together, and each is made in consideration of all of the other terms and
conditions herein. All such modifications and amendments are interrelated and
are dependent on one another. No separate, additional or different consideration
is contemplated with respect to the modifications and amendments herein.

Page 2




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







Contractor and Customer acknowledge that the agreements hereunder have been
offered and accepted because Contractor provides Services, and Customer receives
Services, in the Service Area in accordance with the NPAC/SMS Software,
functionality, Change Orders, terms and conditions (the “NPAC/SMS Features”)
required under all amendments to and Statements of Work under the Master
Agreement, and which NPAC/SMS Features have been elected and purchased by
Customer on behalf of the Subscribing Customer as of the Amendment Effective
Date. The Parties agree and acknowledge that Article 29 of the Master Agreement
shall not apply with respect to the execution and delivery of this Amendment, so
that this Amendment shall not be considered to be the provision of a centralized
NPAC solution.
Neither Contractor nor Customer has made or is hereby making any representations
with respect to either the reliability or likelihood of expected or forecasted
TN Porting Event volumes in this Service Area individually or cumulatively with
any other United States Service Areas, cumulatively or with respect to the
realization of any expected or forecasted cost savings. Furthermore, Customer
does not guarantee or otherwise promise or assure any TN Porting Event volumes
in this Service Area, either individually or cumulatively with other United
States Service Areas.
5.APPLICABLE DOCUMENTS
The following internal documents are applicable to this Amendment:
None    Functional Requirements Specifications
None    Requirements Traceability Matrix
None    System Design
None    Detailed Design
None    Integration Test Plan
None    System Test Plan
None    NPAC Software Development Process Plan
None    User Documentation


6.IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this Amendment:
√     Master Agreement
None    Exhibit B Functional Requirements Specification
None    Exhibit C Interoperable Interface Specification
None     Exhibit E Pricing Schedules
None    Exhibit F Project Plan and Test Schedule
None    Exhibit G Service Level Requirements
None    Exhibit H Reporting and Monitoring Requirements
√     Exhibit J User Agreement Form
None    Exhibit K External Design
None    Exhibit L Infrastructure/Hardware
None    Exhibit M Software Escrow Agreement
None    Exhibit O Intermodal Ported TN Identification Service Agreement
None    Exhibit P LEAP Service Agreement
None    Disaster Recovery
None    Back Up Plans

Page 3




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







None     Gateway Evaluation Process (Article 32 of Master Agreement)


7.AMENDMENTS
7.1
Background

On March 27, 2015, the U.S. Federal Communications Commission (“FCC”) issued an
order in Telcordia Technologies, Inc., Petition to Reform Amendment 57 and to
Order a Competitive Bidding Process for Number Portability Administration;
Petition of Telcordia Technologies, Inc., to Reform or Strike Amendment 70, to
Institute Competitive Bidding for Number Portability Administration, and to End
the NAPM LLC’s Interim Role in Number Portability Administration Contact
Management; Telephone Number Portability, WC Dkt. Nos. 07-149 & 09-109, CC Dkt.
No. 95-116, FCC 15-35 (the “Selection Order”), that, among other things,
requires a transition of responsibility for the NPAC/SMS to a Successor
Contractor (as defined in the Master Agreement). Such transition of
responsibility to the Successor Contractor within the meaning and scope of the
Selection Order shall be referred to in this Amendment as “the Transition.”


Customer and Contractor anticipate that in support and furtherance of the
Transition to the a Successor Contractor, User Data, which is considered to
constitute and to be protected as Confidential Information pursuant to Article
15 of the Master Agreement, will need to be disclosed by Contractor to Customer
and/or to Third Parties, including, but not limited to, the Successor Contractor
and the Transition Oversight Manager (as defined in Statement of Work No. 98).
The purpose of this Amendment is to clarify the rights, duties, and obligations
of the Contractor and the Customer in connection with the disclosure of User
Data necessary to support and to further the Transition in accordance with the
Selection Order.


7.2
Declaration of Authority Under Master Agreement

The Parties agree and acknowledge that User Data constitutes Confidential
Information under Article 15 of the Master Agreement. The Parties further agree
and acknowledge that Confidential Information may not, without receiving the
Disclosing Party’s written consent, be used by a Receiving Party for any purpose
other the performance of the obligations under the Master Agreement, and that
Confidential Information shall not include information lawfully required to be
disclosed by law, provided that the Disclosing Party has been given an adequate
opportunity to take action to assure confidential handling of such information.
Accordingly, pursuant to the authority and right of the Parties to consent to
certain disclosures of Confidential Information and to take action to assure the
confidential handling of such disclosed Confidential Information, the Parties
wish pursuant to this Amendment each to consent to the disclosure to the other
and to Third Parties designated by them of User Data solely for the purpose of
supporting and further the Transition specified in the Selection Order and to
make clear requirements for the continued confidential handling of such
disclosed User Data.
7.3
Clarifications

In addition to the other rights and obligations under Article 15 of the Master
Agreement with respect to the treatment of User Data as Confidential
Information, Customer and Contractor each hereby

Page 4




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







acknowledge, agree, and consent to the disclosure of User Data by Contractor and
Customer to Third Parties, including but not limited to the Successor Contractor
and the Transition Oversight Manager, pursuant to a request from Customer or
under the direction of the Customer; provided, however, that such disclosure
expressly shall be limited to the sole and exclusive purpose of effecting the
orderly Transition for responsibility of the Services to a Successor Contractor;
and provided, further that as a condition precedent to such disclosure, the
recipient Third Party shall agree and confirm in writing that it is legally
bound to receive and to use such User Data for the sole and exclusive purpose of
effecting the Transition and that it will assure the continued confidential
handling of all such User Data.


Notwithstanding anything to the contrary in the Master Agreement (including,
without limitation, Article 15 thereof) and in the NPAC/SMS User Agreements
(including, without limitation, Articles 6, 7 and 9 thereof), so long as the
proceeding requirements with respect to the disclosure of User Data in
connection with the Transition are satisfied, neither Customer nor Contractor
shall be required to obtain consent from Users in connection with any such
disclosure.


8.MISCELLANEOUS
8.1
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the Amendment Effective
Date hereof, any reference in the Master Agreement to itself and any Article,
Section or subsections thereof or to any Exhibit thereto, or in any User
Agreement to itself or to the Master Agreement and applicable to any time from
and after the Amendment Effective Date hereof, shall be deemed to be a reference
to such agreement, Article, Section, subsection or Exhibit, as modified and
amended by this Amendment. From and after the Amendment Effective Date, this
Amendment shall be a part of the Master Agreement, including its Exhibits, and,
as such, shall be subject to the terms and conditions therein. Each of the
respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and obligations of each of the
Parties thereto with respect to such Service Area, and neither this Amendment
nor any other instrument shall join or merge any Master Agreement with any
other, except by the express written agreement of the Parties thereto.

8.2
If any provision of this Amendment is held invalid or unenforceable the
remaining provision of this Amendment shall become null and void and be of no
further force or effect. If by rule, regulation, order, opinion or decision of
the Federal Communications Commission or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of this
Amendment or the Master Agreement, this Amendment is required to be rescinded or
is declared ineffective or void in whole or in part, whether temporarily,
permanently or ab initio (an “Ineffectiveness Determination”), immediately upon
such Ineffectiveness Determination and without any requirement on any party to
appeal, protest or otherwise seek clarification of such Ineffectiveness
Determination, this Amendment shall be rescinded and of no further force or
effect retroactively to the Amendment Effective Date. Consequently, the Master
Agreement in effect immediately prior to the Amendment Effective


Page 5




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







Date shall continue in full force and effect in accordance with its terms,
unchanged or modified in any way by this Amendment. In the event of an
Ineffectiveness Determination, any amounts that would have otherwise been due
and payable under the terms and conditions of the Master Agreement, in effect
immediately prior to the Amendment Effective Date (including, but not limited to
any adjustments necessary to retroactively re-price TN Porting Events under
Exhibit E from the Amendment Effective Date through the date of the
Ineffectiveness Determination, or other amounts or credits, to any party
hereunder), shall be invoiced by Contractor at the earliest practical Billing
Cycle in accordance with the Master Agreement and shall be due and payable in
accordance with the applicable invoice therewith or shall be credited or applied
for the benefit of the Customer or any Allocated Payor in accordance with the
Master Agreement.
8.3
This Amendment may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

8.4
If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
Amendment, as modified from time to time.

8.5
This Amendment is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.

8.6
This Amendment sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto. The modifications, amendments and
price concessions made herein were negotiated together and collectively, and
each is made in consideration of all of the other terms herein. All such
modifications, amendments and price concessions are interrelated and are
dependent on each other. No separate, additional or different consideration is
contemplated with respect to the modifications, amendments and price concessions
herein.

[THIS SPACE INTENTIONALLY LEFT BLANK]



Page 6




CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 99 (MA)        
SOW:     √ No        
_Yes







IN WITNESS WHEREOF, the undersigned have executed this Amendment:




CONTRACTOR: NeuStar, Inc.
By:    /s/ Steven M. Boyce            
Its:    Vice President, Finance & Treasurer
Date:    November 23, 2015            


CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of the Mid-Atlantic Carrier Acquisition Company, LLC


By:    /s/ Timothy Decker            
Its:    NAPM LLC Co-Chair        
Date:    December 3, 2015            


By:    /s/ Timothy Kagele            
Its:    NAPM LLC Co-Chair        
Date:    November 30, 2015            







Page 7




CONFIDENTIAL

